Citation Nr: 1534835	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-26 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for right knee patellofemoral syndrome with degenerative changes prior to January 7, 2014 and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable evaluation for limitation of flexion of the right leg.

3.  Entitlement to an increased evaluation in excess of 10 percent for left knee patellofemoral syndrome with degenerative changes prior to January 7, 2014 and in excess of 50 percent thereafter. 

4.  Entitlement to an initial compensable evaluation for limitation of flexion of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In April 2014, the Board remanded this matter for additional development.  The requested development included affording the Veteran a VA examination and obtaining VA treatment records.  The Veteran underwent a VA examination in May 2014.  Additional VA treatment records were obtained and associated with the record.  The Board is satisfied that there has been substantial compliance with the remand directives set out in April 2014.  Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2014 rating decision, the RO granted a 50 percent rating for limitation of extension of each knee.  The RO also assigned separate non-compensable ratings for limitation of flexion of each knee.  The issues on appeal have been characterized to reflect the separate ratings assigned for limitation of flexion and limitation of extension.  


FINDINGS OF FACT

1.  Prior to January 7, 2014, the Veteran's right knee disability was manifested by 100 degrees of flexion with painful motion and without recurrent subluxation or lateral instability or ankylosis.

2.  From January 7, 2014, the Veteran's right knee disability has been manifested by 60 degrees of flexion, extension limited to 45 degrees and without recurrent subluxation of instability or ankylosis.  

3.  Prior to January 7, 2014, the Veteran's left knee disability was manifested by 100 degrees of flexion with painful motion and without recurrent subluxation or lateral instability or ankylosis. 

4.  From January 7, 2014, the Veteran's left knee disability has been manifested by 60 degrees of flexion, extension limited to 45 degrees and without recurrent subluxation or instability or ankylosis. 


CONCLUSIONS OF LAW

1.  Prior to January 7, 2014, the criteria for an evaluation higher than 10 percent for right knee patellofemoral syndrome with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5009 (2014).

2.  From January 7, 2014, the criteria for an evaluation higher than 50 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5261 (2014).  

3.  Prior to January 7, 2014, the criteria for an evaluation higher than 10 percent for left knee patellofemoral syndrome with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5009 (2014). 

4.  From January 7, 2014, the criteria for an evaluation higher than 50 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5261 (2014).  

5.  The criteria for an initial compensable evaluation for limitation of flexion of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5260 (2014).  

6.  The criteria for an initial compensable evaluation for limitation of flexion of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5260 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in an August 2006 letter, the RO informed the Veteran of the evidence required to substantiate his claim for an increased rating.  The letter advised the Veteran of VA's and the Veteran's duties to obtain evidence and explained how disability ratings and effective dates are determined.  A June 2008 letter fulfilled the requirements of Vazquez.  The June 2008 letter informed the Veteran of how disability rating are determined and informed the Veteran that evidence to be considered in determining a disability evaluation includes the nature and symptoms of the condition, the severity and duration of symptoms and the impact of the condition on employment and daily life.  The letter listed examples of evidence that may affect how a disability evaluation is assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations of his knees in September 2006 and May 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiners provided complete findings, which addressed the rating criteria pertaining to the Veteran's knee disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Disability Rating Criteria

Service connection for right and left knee disabilities was granted in July 1992 rating decision.  A 10 percent rating was assigned for each knee from February 1992.  A claim for an increased rating was received in July 2005.  A September 2006 rating decision continued the 10 percent ratings for each knee.  A September 2014 rating decision increased the ratings assigned for right and left knee patellofemoral degenerative changes to 50 percent from January 7, 2014.  The September 2014 rating decision granted separate non-compensable ratings for limitation of flexion of both knees from January 7, 2014.  

Prior to January 7, 2014, the RO rated the Veteran's knee disabilities under Diagnostic Code 5009.  Diagnostic Code 5009 provides that the types of arthritis  listed at diagnostic codes 5004 to 5009 are to be rated as rheumatoid arthritis.  

Rheumatoid arthritis is rated under Diagnostic Code 5002.  This diagnostic code provides that, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic code for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

From January 2014, the RO has rated the Veteran's knee disabilities based upon the rating criteria for limitation of flexion and limitation of extension of the leg. Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  
38 C.F.R. § 4.71a.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

DC 5257 pertains to recurrent subluxation or instability of the knee.  A 10 percent rating is assignable for slight recurrent subluxation or instability.  A 20 percent rating is assignable for moderate recurrent subluxation or instability.  A 30 
percent rating is assignable for severe recurrent subluxation or instability. 
38 C.F.R. § 4.71a.

 The Board observes that the words "slight", "moderate", and "severe" are not
 defined in the rating schedule rather than applying a mechanical formula, VA must
 evaluate all the evidence to the end that its decisions are equitable and just.
38 C. F.R. § 4. 6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C F R §§ 4.2, 4.6.

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Analysis

In September 2006, the Veteran had a VA examination.  The Veteran reported problems with his knees since 1988.  He complained of pain in his knees when climbing or walking.  He reported popping of the knees and functional limitations on standing. 

A review of symptoms shows that there was no deformity of the knee.  The Veteran reported giving way, pain, weakness and stiffness of both knees.  The Veteran reported one episode of effusion.  He reported swelling and tenderness of both knees.  He denied instability, episodes of subluxation or dislocation and locking episodes.  Physical examination showed flexion of both knees to 100 degrees, with pain from 90 degrees.  There was no additional limitation of motion of the knees with repetitive use.  There was no ankylosis or instability of either knee.  X-ray showed mild joint space narrowing indicating early degeneration.  The patellae were unremarkable.  No obvious effusions were seen.  Ankylosis was not present.  The examiner did not provide findings regarding extension of the knee.

In his substantive appeal dated in September 2008, the Veteran reported that he had instability of both knees.  

VA outpatient treatment records dated in August 2009 reflect that the Veteran reported knee pain. VA treatment records dated in May 2010 noted that the knees were tender to palpation with no erythema or swelling.  No range of motion findings were noted.  

At the Board hearing in January 2014, the Veteran testified that he had cracking, grinding and swelling.  He testified that his knee sometimes gave out.  The Veteran testified that he was treated with pain medication and physical therapy.   He indicated that he used a cane and sometimes used a knee brace.  

The Veteran had a VA examination in May 2014.  The Veteran reported pain and stiffness with sitting and climbing stairs.  He reported that he could not walk more than one or two blocks.  He denied mechanical symptoms.  He denied having flare-ups that impacted the function of the knees.

Physical examination showed right knee flexion to 60 degrees, with pain throughout the range of motion.  The Veteran had extension of the right knee to 0 degrees without objective evidence of painful motion.  The Veteran had flexion of the left knee to 60 degrees, with pain throughout the range of motion.  He had left knee extension to 0 degrees.  There was painful motion of the left knee from 45 degrees of extension.  

Repetitive motion testing showed flexion of the right knee to 60 degrees and extension ending at 45 degrees.  The Veteran had left knee flexion to 60 degrees and extension to 45 degrees.  The examiner indicated that the Veteran did not have additional limitation of motion of the knee and lower leg with repetitive use testing.  The examiner noted that the Veteran did have functional loss associated with his knee disabilities, including less movement than normal, pain on movement and disturbance of locomotion.  The examiner noted that there was pain to palpation of both knees.  Muscle strength testing was 4/5 for both knees.  Tests for anterior instability, posterior instability and medial-lateral instability were normal bilaterally.  There was no evidence of patellar subluxation or dislocation.  There was no history of meniscal surgery or joint transplant.  The Veteran reported that he occasionally used a cane.  

The evidence for the period prior to January 7, 2014 reflects that the Veteran had degenerative joint disease of both knees.  He had flexion of both knees to 100 degrees, with painful motion at 90 degrees.  The Veteran denied instability or subluxation of the knees upon VA examination in 2006.  He reported instability in his 2008 substantive appeal.  During this period, there were no objective findings of instability or subluxation.  

The Board finds that the criteria for a rating in excess of 10 percent for either knee were not met during the increased rating period prior to January 7, 2014.  The evidence during that period does not show extension of either knee limited to 15 degrees or flexion of either knee limited to 30 degrees.  Even when taking into account the Veteran's complaints of knee pain, there are no findings of flexion of either knee limited to 30 degrees or extension limited to 15 degrees, which would warrant higher ratings.  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. 
§ 4.40.  The evidence does not show additional functional loss or limitation of motion of either due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion during the period prior to January 7, 2014.

The Board acknowledges the Veteran's subjective complaints of knee pain.  The Court has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." 
Id., quoting 38 C.F.R. § 4.40.

The Board has considered whether a higher rating is assignable under other diagnostic codes pertaining to the knee and leg.  The record does not show ankylosis of the right knee.  The record does not show that either knee disability is manifested by dislocation of semilunar cartilage of the knee or impairment of the tibia or fibula.  Therefore, during the period prior to January 7, 2014, a rating in excess of 10 percent is not assignable under Diagnostic Codes 5256, 5258 or 5263.

As noted above, the RO has assigned a 50 percent rating for each knee from January 7, 2014, based upon limitation of extension of each knee to 45 degrees.  This is the maximum evaluation assignable for limitation of extension of the knee under Diagnostic Code 5261.  

The only diagnostic code for knee and leg disabilities which allows for a rating in excess of 50 percent is Diagnostic Code 5256, pertaining to ankylosis.  A higher rating under that code is not appropriate in this case, as there are no findings of ankylosis of either knee.  

From January 7, 2014, separate non-compensable ratings were assigned for limitation of flexion of each knee.  The Board finds that the criteria for an initial compensable rating for flexion of the knees have not been met.  The evidence does not show flexion of either knee limited to 45 degrees.  In this regard, during the initial rating period, the Veteran had flexion of the knees to 60 degrees albeit with pain throughout the range of motion.  In this regard, the Board has considered the Veteran's complaints of painful movement.  As noted, in Mitchell v. Shinseki, supra, the Court held that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant higher ratings.  Thus, while the Veteran flexion of both knees to 60 degrees with pain throughout the range of motion, there was no demonstration that the pain resulted in additional functional loss as he retained bilateral knee flexion to 60 degrees even with repetitive-use testing.  Flexion of the leg to 60 degrees warrants a noncompensable rating.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture did not meet the criteria for an initial compensable rating under the criteria pertaining to limitation of flexion of the knees.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

The Board also finds that a separate rating is not warranted for instability of the knees at any point during the increased rating period.  The Veteran is competent to report subjective feelings of "giving way" and instability of the knees; however, the Board finds that greater weight is to be accorded the clinical evidence in this case provided by medical professionals trained and skilled in assessing orthopedic symptomatology and resulting impairment and especially given the absence of any objective evidence of instability of either knee.  On physical examination in September 2006, the knees were stable to medial, lateral, anterior and posterior testing.  The January 2014 VA examination found no instability of the knees.  Therefore, separate ratings for instability of the knees are not warranted.


For these reasons, the Board finds that ratings in excess of 10 percent are not warranted for left and right patellofemoral syndrome during the period prior to January 7, 2014.  The Board further finds that an increased rating in excess of 50 percent is not warranted for limitation of extension of either knee from January 7, 2014 and that compensable ratings for limitation of flexion of the knees are not warranted.  The preponderance of the evidence is against the claims; thus the benefit of the doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria are adequate to rate the Veteran's knee disabilities.  The rating criteria pertaining to the service-connected knee disabilities consider the overall severity of knee impairment, including limitation of motion and whether there is subluxation or instability that is slight, moderate, or severe.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 10 percent prior to January 7, 2014 and in excess of 50 percent after January 7, 2014 for right knee patellofemoral syndrome with degenerative changes is denied. 

An evaluation in excess of 10 percent prior to January 7, 2014 and in excess of 50 percent after January 7, 2014 for left knee patellofemoral syndrome with degenerative changes is denied. 

An initial compensable evaluation for limitation of flexion of the right knee is denied.

An initial compensable evaluation for limitation of flexion of the left knee is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


